Citation Nr: 0402378	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-07 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a skin disorder, to include 
scarring, pimples, and loss of hair, as a result of exposure 
to herbicides, including Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel
INTRODUCTION

The veteran served on active duty from April 1971 to February 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Service connection for a skin disorder as a result of 
exposure to herbicides was denied by the Board in June 2001.  

3.  The veteran filed a claim to reopen his service 
connection claim for a skin disorder in June 2001.  

4.  Evidence received since the June 2001 Board decision is 
either duplicative or cumulative of evidence previously 
received or does not bear directly and substantially on the 
matter under consideration.  


CONCLUSIONS OF LAW

1.  The Board's June 2001 decision is final.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1104 (2003).  

2.  New and material evidence has not been received since the 
Board's June 2001 decision to reopen the veteran's claim of 
service connection for a skin disorder to include scarring, 
pimples, and loss of hair.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
fulfilled its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the veteran of precisely the type of 
evidence necessary to reopen his claim.  Notice included the 
respective responsibilities of VA and the veteran to provide 
evidence.  This notice was provided in a November 2001 
letter, the December 2001 rating decision and a March 2002 
statement of the case.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board notes that the VCAA specifically provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f) 
(West 2002).  Regulations adopted by VA implementing the VCAA 
include changes to the standard for determining new and 
material evidence and provide for limited assistance to 
claimants seeking to reopen previously denied claims.  VA's 
authority to provide such additional assistance is provided 
by 38 U.S.C.A. § 5103A(g) (West 2002), which stated that 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  The 
amendments to 38 C.F.R. § 3.156(a), however, defining new and 
material evidence, are effective only for claims received on 
or after August 29, 2001.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  In this case, the veteran's claim was 
filed prior to August 29, 2001, and therefore, these changes 
are not applicable in the present case.

In any event, in this case, the veteran's service medical 
records are on file.  There is no indication of any 
outstanding pertinent medical evidence, or any indication 
that outstanding Federal department or agency records exist 
that should be requested.  38 U.S.C.A. § 5103A(d) (West 
2002).  Thus, given the facts of this case, the Board 
concludes that there is no reasonable possibility that any 
further assistance to the veteran would aid in substantiating 
his claim.  As VA has fulfilled the duty to assist and 
notify, the Board finds that no additional action is 
necessary.  

Analysis

The Board rendered a decision in June 2001 denying service 
connection for a skin disorder claimed as due to exposure to 
herbicides and/or Agent Orange; that decision was final.  38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1104.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

At the time of the Board's June 2001 decision, the evidence 
included the veteran's service medical records; clinical 
findings of facial seborrhea noted during VA examination 
conducted in February 1994; VA outpatient treatment records 
dated from December 1994 to December 1997 in which diagnoses 
of acne, actinic keratosis, seborrheic keratosis, 
folliculitis and acne form eruption versus chloracne from 
Agent Orange exposure were indicated; VA outpatient records 
dated from 1998 to 2000 which reveal the veteran's complaints 
of skin problems reportedly attributable to exposure to Agent 
Orange during service; diagnoses of facial rash and history 
of Agent Orange, rule out chloracne, inflamed sebaceous cyst 
on the left earlobe, rule out skin cancer of the left earlobe 
and left thigh, acne probably related to exposure to Agent 
Orange, and questionable chloracne, resolved.  

Also considered at the time of the Board's decision was the 
veteran's personal testimony before a Veterans Law Judge in 
June 2000, at which time the veteran stated that he did not 
serve a tour of duty in Vietnam, but that he was on active 
duty in the Philippines and visited Thailand while on leave.  
The veteran reported that he was not treated for a skin 
disorder during service and that his initial treatment for 
any skin disorder post-service was in 1992.  

Based on that evidence, the Board found that there was no 
evidence of a relationship between the skin disorders 
diagnosed post-service and the veteran's period of service.  
Any skin disorders were diagnosed many years after service, 
in fact, nearly twenty years after service.  Moreover, with 
respect to the veteran's contentions that his skin disorders 
developed as a result of exposure to Agent Orange, the Board 
first noted in its June 2001 decision that the veteran had 
not served in Vietnam and in fact, that the veteran denied 
any service in Vietnam.  The veteran claimed, however, that 
while on leave to Thailand he was exposed to Agent Orange 
while aboard a C-130 aircraft.  The Board determined that the 
evidence of record did not support service connection on 
either a presumptive or direct basis pursuant to the 
prevailing regulations.  38 C.F.R. § 3.309.  Thus, on those 
bases, the Board denied service connection for a skin 
disorder.  

The evidence submitted subsequent to the Board's June 2001 
decision consists of VA outpatient records dated from January 
to November 2001, which include treatment for multiple moles 
and dermatitis, and the veteran's and his representative's 
statements.  The evidence associated with the claims folder 
since the June 2001 Board decision is duplicative of 
previously considered evidence.  There is no evidence that 
the veteran was exposed to Agent Orange and no evidence 
attributing skin disability to Agent Orange.

The Board finds that evidence received since the June 2001 
Board decision is not new and material within the meaning of 
38 C.F.R. § 3.156(a).  Accordingly, the Board must conclude 
that the veteran's claim is not reopened.  38 U.S.C.A. § 
5108.  The appeal, therefore, is denied.  


ORDER

New and material evidence not having been received so as to 
permit a reopening of the veteran's service connection claim, 
his claim is denied.  



____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



